UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21061 Aetos Capital Multi-Strategy Arbitrage Fund, LLC (Exact name of registrant as specified in charter) c/o Aetos Capital, LLC 875 Third Avenue New York, NY10022 (Address of principal executive offices) (Zip code) Harold Schaaff Aetos Capital, LLC New York, NY10022 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-201-2500 Date of fiscal year end: January 31 Date of reporting period: January 31, 2011 Item 1.Reports to Stockholders. AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC Financial Statements January 31, 2011 Table of Contents Fund Commentaries 1 Report of Independent Registered Public Accounting Firm 5 Schedules of Investments 6 Statements of Assets and Liabilities 10 Statements of Operations 11 Statements of Changes in Members’ Capital 12 Statements of Cash Flows 14 Financial Highlights 15 Notes to Financial Statements 18 Managers and Officers of the Fund 33 The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of each period.The Funds’ Forms N-Q are available on the Commission's web site at http://www.sec.gov, and may be reviewed and copied at the Commission's Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities, as well as information relating to howthe Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30,is available (i) without charge, upon request, by calling 1-212-201-2500; and (ii) on the Commission's website at http://www.sec.gov. Aetos Capital Multi-Strategy Arbitrage Fund, LLC Fund Commentary For the year ended January 31, 2011 (Unaudited) The Aetos Capital Multi-Strategy Arbitrage Fund, LLC (the “Fund”) allocates its assets among a select group of portfolio managers that utilize a variety of arbitrage strategies while seeking to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes. The Fund includes allocations to event arbitrage, fixed income arbitrage (including convertible arbitrage) and statistical arbitrage managers.Event arbitrage managers seek to identify mispricings in securities that will be resolved through an anticipated event.Events can include mergers, acquisitions, spinoffs, recapitalizations and bankruptcy (either entering into bankruptcy or emerging from it).Skills required include the ability to analyze the relative value of the securities involved and the probability of the event taking place within an expected timeframe.Fixed income arbitrage managers seek to identify discrepancies in the prices of securities that are very closely related and arbitrage that discrepancy.Statistical arbitrage managers seek to profit from the normalization of shorter-term price deviations of a security versus its historical price relationship within a group of securities. For the year ended January 31, 2011, the Fund had a total return of 8.37%.1For the period from commencement of investment activities on September 1, 2002 through January 31, 2011, the Fund had an average annual return of 4.70%. Arbitrage strategies continued to benefit from the return of liquidity across markets and each of the strategies described above generated positive returns.We are now two years past the most intense portion of the financial credit crisis and much of the extreme market dislocations have subsided.Accordingly, we have moved to reduce our tactical overweights, including convertible arbitrage, which had enhanced the Fund’s performance in 2009 and 2010. Our convertible arbitrage allocation realized strong performance again in 2010, as both of our convertible managers generated strong risk-adjusted returns.In addition to benefiting from portfolio richening, episodic spikes in volatility (amidst ongoing concerns about European sovereign debt) created additional opportunities to generate returns from gamma trading the portfolio.Towards the end of 2010, we began trimming our allocation to U.S. convertible arbitrage, as convertible valuations no longer offer outsized prospective returns.Valuations in Asia are notably cheaper and we have retained our exposure to convertible arbitrage in this region. Other fixed income managers also realized strong returns as markets continued to normalize.Although most of the obvious price discrepancies have gone away, there is currently less capital competing for opportunities in this space, benefitting the survivors who were able to navigate through the financial crisis.The most fruitful area for generating returns has been in structured products, a sizeable market and one in which there is a lack of firms equipped to analyze the relative pricing of these securities.The Fund also benefited from basis trades in corporate debt and the normalization of certain yield curve anomalies. 1 Returns are net of expenses and fees incurred at the Fund level and do not reflect Program fees. 1 Event arbitrage managers benefited from both credit and equity positions as markets rallied.In credit, significant gains were realized from a number of legacy bankruptcy situations as well as performing credits as bank loans and high yield bonds continued to rally.Equity positions also benefited from rising markets, but were a smaller allocation within managers’ portfolios.Merger arbitrage positions delivered modest gains and volumes were somewhat disappointing. Statistical arbitrage experienced muted returns.In general, gains were limited by high levels of intra-market equity correlations and low-levels of realized volatility, which restricted the number and magnitude of opportunities. 2 Aetos Capital Distressed Investment Strategies Fund, LLC Fund Commentary For the year ended January 31, 2011 (Unaudited) The Aetos Capital Distressed Investment Strategies Fund, LLC (the “Fund”) allocates its assets among a select group of portfolio managers across a variety of distressed investment strategies while seeking to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes. The Fund allocates to investment managers that buy the securities (generally bonds and bank loans) of companies that are in bankruptcy or in danger of bankruptcy.These managers are able to buy these securities at a discount to their eventual value because traditional fixed income portfolio managers who bought the bonds or banks that made the loans may not want to or be able to own them once they are in default.The sellers may also not have the expertise and patience to go through a restructuring process.Distressed investing involves credit analysis, legal expertise and (often) negotiating ability, as the portfolio manager must estimate the value of the claims he is buying, the likely timing and resolution of a restructuring / bankruptcy process and also may be called upon to reach agreements with other claimants.Additionally, certain managers have the ability to express their company-specific and market views through shorting, often with credit default swaps. For the year ended January 31, 2011, the Fund had a total return of 9.58%.1For the period from commencement of investment activities on September 1, 2002 through January 31, 2011, the Fund had an average annual return of 9.91%. Following a powerful rally in 2009, credit markets continued to rebound.High yield bonds and loans were among the best performing asset classes as investor demand and favorable borrowing conditions pushed 2010 high yield issuance to a record high, and 2010 loan issuance quadrupled the prior year’s activity.These favorable issuance conditions enabled more companies to refinance, leading to a sharp decline in default activity. Despite the low supply of defaulted credits, our distressed managers still found opportunities, benefiting from the accommodative credit environment as refinancing and spread tightening led to price appreciation for performing portfolios.Non-performing distressed positions also produced gains as restructured companies emerged from Chapter 11 bankruptcy and as liquidation proceedings advanced.As credit spreads narrowed, several managers positioned themselves more cautiously, scaling up hedges and keeping dry powder available. Although we expect the tailwind from spread compression to be reduced, our managers’ legacy holdings should continue to benefit from specific corporate events.In addition, there are a number of legacy transactions, including leveraged buyout deals, that are likely to require restructurings and could provide new investment opportunities.Middle-market companies also represent another potential area of opportunity, as many of these companies do not have the same level of access to credit markets to refinance existing debt. 1 Returns are net of expenses and fees incurred at the Fund leveland do not reflect Program fees. 3 Aetos Capital Long/Short Strategies Fund, LLC Fund Commentary For the year ended January 31, 2011 (Unaudited) The Aetos Capital Long/Short Strategies Fund, LLC (the “Fund”) allocates its assets among a select group of portfolio managers across a variety of long/short strategies while seeking to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes.The Fund is composed of managers that operate portfolios of stocks, usually based on bottom-up equity research. For the year ended January 31, 2011, the Fund had a total return of 5.94%.1For the period from commencement of investment activities on September 1, 2002 through January 31, 2011, the Fund had an average annual return of 5.06%. Our long/short managers generally were challenged by the persistence of high intra-market equity correlations, which undermined their ability to generate returns through stock selection.Macroeconomic concerns, such as the European sovereign debt crisis, focused investor attention away from company specific fundamentals during the first half of last year.As economic indicators improved, and bolstered by a second round of quantitative easing and a tax compromise, equity markets rallied strongly beginning in September.This later period was also marked by a decline in equity correlations and better relative performance from our long/short managers. In general, sector-focused managers outperformed generalists, benefitting from long exposures to the technology, financial, and energy sectors, and gains from stock selection.Many of our managers took advantage of the sell-off following the Gulf oil spill to pick up quality energy-focused companies at attractive valuations.Within technology, managers were able to identify certain franchises where the market had overreacted to short term earnings disappointments.Certain managers also profited from investments in well-positioned emerging market financial institutions. Offsetting gains on the long side of the portfolio, short positions generally detracted from performance for nearly all managers.Short positions in consumer discretionary, technology and small capitalization stocks were particularly costly.Still, there were several themes where managers profited on the short side including LED lighting, for-profit education and undercapitalized European banks. There are signs that the environment is becoming more favorable for fundamental managers.We have tracked a significant decline in equity correlations over the past few months, which has corresponded with improved relative performance from our managers.Looking forward, managers are constructive on new opportunities, including an emerging theme centered on the markets’ under-appreciation for the impact of commodity prices on company margins and the ability to pass on rising input costs to customers. 1 Returns are net of expenses and fees incurred at the Fund leveland do not reflect Program fees. 4 Report of Independent Registered Public Accounting Firm To the Board of Managers and Members of the Aetos Capital Funds: In our opinion, the accompanying statements of assets and liabilities, including the schedules of investments, and the related statements of operations, changes in members' capital and of cash flows and the financial highlights present fairly, in all material respects, the financial position of Aetos Capital Multi-Strategy Arbitrage Fund, LLC, Aetos Capital Distressed Investment Strategies Fund, LLC, and Aetos Capital Long/Short Strategies Fund, LLC (the "Funds") at January 31, 2011, the results of each of their operations and cash flows for the year then ended, the changes in each of their members' capital for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America.These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits, which included confirmation of the underlying portfolio funds at January 31, 2011, provide a reasonable basis for our opinion. As explained in Note 2, the financial statements include investments held by Aetos Capital Multi-Strategy Arbitrage Fund, LLC, Aetos Capital Distressed Investment Strategies Fund, LLC, and Aetos Capital Long/Short Strategies Fund, LLC valued at $568,646,067 (91.09% of the Fund's members' capital), $442,256,561 (89.85% of the Fund's members' capital), and $927,301,186 (86.72% of the Fund's members' capital), respectively, at January 31, 2011, the values of which have been estimated by the Investment Manager, under general supervision of the Board of Managers, in the absence of readily ascertainable market values. Those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the difference could be material. PricewaterhouseCoopers LLP New York, New York April 1, 2011 5 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Schedule of Investments January 31, 2011 Portfolio Fund Name Cost Value % of Members' Capital AQR RT Fund, L.P. $ $ 6.58 % CNH CA Institutional Fund, L.P. Davidson Kempner Partners Farallon Capital Offshore Investors, Inc. FFIP, L.P. GMO Mean Reversion Fund (Onshore) Ishin Fund LLC Oceanwood Global Opportunities Fund LP Parsec Trading Corp. Sowood Alpha Fund LP(1) Total $ $ 91.09 % * Percentages are based on Members’ Capital of $624,239,237. 1 Portfolio Fund in liquidation. The aggregate cost of investments for tax purposes was $543,019,620.Net unrealized appreciation on investments for tax purposes was $25,626,447 consisting of $45,551,721 of gross unrealized appreciation and $19,925,274 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 91.09% of Members’ Capital, have been fair valued. The accompanying notes are an integral part of the financial statements. 6 Aetos Capital Distressed Investment Strategies Fund, LLC Schedule of Investments January 31, 2011 Portfolio Fund Name Cost Value % of Members' Capital AG Mortgage Value Partners, L.P. $ $ 8.51 % Anchorage Capital Partners, L.P. Aurelius Capital Partners, L.P. Centerbridge Credit Partners, L.P. Davidson Kempner Distressed Opportunities Fund LP King Street Capital, L.P. One East Partners, L.P. Silver Point Capital Fund, L.P. Watershed Capital Partners, L.P. Total $ $ 89.85 % * Percentages are based on Members’ Capital of $492,231,794. The aggregate cost of investments for tax purposes was $367,272,534.Net unrealized appreciation on investments for tax purposes was $74,984,027 consisting of$74,984,027 of gross unrealized appreciation. The investments in Portfolio Funds shown above, representing 89.85% of Members’ Capital, have been fair valued. The accompanying notes are an integral part of the financial statements. 7 Aetos Capital Long/Short Strategies Fund, LLC Schedule of Investments January 31, 2011 Portfolio Fund Name Cost Value % of Members' Capital Bay Pond Partners, L.P. $ $ 5.28 % Brookside Capital Partners Fund II, L.P. Cadian Fund LP Cadmus Capital Partners (QP), LP (1) CamCap Energy, L.P. Conatus Capital Partners LP Copper River Partners, L.P. (1) GMO Tactical Opportunities Fund (Onshore) Harrier Hawk Four Horsemen Fund LP Joho Partners, L.P. Millgate Partners II, L.P. MW European TOPS Fund North River Partners, L.P. Route One Fund I, L.P. Samlyn Onshore Fund, LP Sansar Capital Holdings, Ltd Spindrift Partners, L.P. The accompanying notes are an integral part of the financial statements. 8 Aetos Capital Long/Short Strategies Fund, LLC Schedule of Investments (Concluded) January 31, 2011 Portfolio Fund Name Cost Value % of Members' Capital The Elkhorn Fund, LLC Tiger Consumer Partners, L.P. Ursus Partners L.P. Viking Global Equities LP Woodbourne Daybreak Global Fund, LP(1) Total $ $ 86.72 % * Percentages are based on Members’ Capital of $1,069,334,582 1 Portfolio Fund in liquidation. The aggregate cost of investments for tax purposes was $813,336,305.Net unrealized appreciation on investments for tax purposes was $113,964,881 consisting of $133,893,370 of gross unrealized appreciation and $19,928,489 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 86.72% of Members’ Capital, have been fair valued. The accompanying notes are an integral part of the financial statements. 9 Statements of Assets and Liabilities January 31, 2011 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Aetos Capital Distressed Investment Strategies Fund, LLC Aetos Capital Long/Short Strategies Fund, LLC Assets Investments in Portfolio Funds, at cost $ $ $ Investments in Portfolio Funds, at value $ $ $ Investments in Portfolio Funds, in advance Cash and cash equivalents Receivable for sale of investments — Total assets Liabilities Redemptions of Interests payable Investment management fees payable Sales of Interests received in advance Board of Managers’ fees payable Other accrued expenses Total liabilities Net Members’ Capital $ $ $ Members’ Capital Net capital $ $ $ Net unrealized appreciation on investments in Portfolio Funds Members’ Capital $ $ $ The accompanying notes are an integral part of the financial statements. 10 Statements of Operations For the year ended January 31, 2011 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Aetos Capital Distressed Investment Strategies Fund, LLC Aetos Capital Long/Short Strategies Fund, LLC Investment income: Dividends from money market funds $ $ $ Expenses: Investment management fees Administration fees Board of Managers’ fees Professional fees Custodian fees Registration fees Printing fees Other expenses Total expenses Net investment loss ) ) ) Net gain/loss on Portfolio Funds sold ) Net change in unrealized appreciation on investments in Portfolio Funds Net increase in Members’ Capital derived from investment activities $ $ $ The accompanying notes are an integral part of the financial statements. 11 Statements of Changes in Members’ Capital For the years ended January 31, 2010 and January 31, 2011 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Aetos Capital Distressed Investment Strategies Fund, LLC 2/1/10 – 1/31/11 2/1/09 – 1/31/10 2/1/10 – 1/31/11 2/1/09 – 1/31/10 From investment activities: Net investment loss $ ) $ ) $ ) $ ) Net gain/(loss) on Portfolio Funds sold ) ) Net change in unrealized appreciation on investments in Portfolio Funds Net increase in Members’ Capital derived from investment activities Distributions: Tax withholding on behalf of foreign investors ) Total distributions ) Members’ Capital transactions: Proceeds from sales of Interests Redemptions of Interests ) Transfers of Interests Net increase in Members’ Capital derived from capital transactions Net increase in Members’ Capital Members’ Capital at beginning of year Members’ Capital at end of year $ The accompanying notes are an integral part of the financial statements. 12 Statements of Changes in Members’ Capital (concluded) For the years ended January 31, 2010 and January 31, 2011 Aetos Capital Long/Short Strategies Fund, LLC 2/1/10 – 1/31/11 2/1/09 – 1/31/10 From investment activities: Net investment loss $ ) $ ) Net gain/(loss) on Portfolio Funds sold ) ) Net change in unrealized appreciation on investments in Portfolio funds Net increase in Members’ Capital derived from investment activities Distributions: Tax withholding on behalf of foreign investors ) ) Total distributions ) ) Members’ Capital transactions: Proceeds from transfer of Assets* — Proceeds from sales of Interests Redemptions of Interests ) ) Transfers of Interests ) ) Net increase/(decrease) in Members’ Capital derived from capital transactions ) Net increase/(decrease) in Members’ Capital ) Members’ Capital at beginning of year Members’ Capital at end of year $ $ *See Note 5 in Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. 13 Statements of Cash Flows For the year ended January 31, 2011 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Aetos Capital Distressed Investment Strategies Fund, LLC Aetos Capital Long/Short Strategies Fund, LLC Cash Flows Used in Operating Activities Net increase in Members’ Capital derived from investment activities $ $ $ Adjustments to reconcile net increase in Members’ Capital from investment activities to net cash used in operating activities Purchases of Portfolio Funds ) ) ) Sales of Portfolio Funds Net gain/loss on Portfolio Funds sold ) ) Net change in unrealized appreciation on investments in Portfolio Funds ) ) ) Decrease in accrued income Increase in management fees payable (Decrease) in administration fees payable ) ) ) Increase in Board of Managers’ fees payable Increase/(decrease) in other accrued expenses 28 ) Net cash used in operating activities ) ) ) Distributions Tax withholding on behalf of foreign investors ) ) ) Cash Flows From Financing Activities Cash received from merger activity — — Proceeds from sales of Interests Redemptions of Interests ) ) ) Transfers of Interests ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ *Non-cash activity for the Aetos Capital Long/Short Strategies Fund, LLC consist of assets received from Aetos Capital Opportunities Fund, LLC (see Note 5), which comprise off $124,512,583 of investments in Portfolio Funds, $51,710 of receivable for sale of investments, $278,387of redemptions of interests payable and $106,571 of expenses payable. The accompanying notes are an integral part of the financial statements. 14 Financial Highlights Aetos Capital Multi-Strategy Arbitrage Fund, LLC 2/1/10 - 1/31/11 2/1/09 - 1/31/10 2/1/08 - 1/31/09 2/1/07 - 1/31/08 2/1/06 - 1/31/07 Total return(1) 8.37% 21.29% (20.29%) (1.76%) 10.36% Net assets, end of period (000's) $ 624,239 $ 505,875 $ 388,683 $ 574,125 $ 447,632 Ratios to average net assets: Expenses(2) (3) 0.95% 0.98% 0.96% 0.90% 0.95% Net investment loss (0.94%) (0.96%) (0.80%) (0.62%) (0.75%) Portfolio turnover rate 3.81% 11.01% 5.35% 14.01% 16.80% Tax withholding on behalf of certain investors is treated as a reinvested distribution. Expense ratios do not reflect the Fund’s proportionate share of expenses of the Portfolio Funds. The expense ratios do not include the Program Fees charged separately to investors as described in Note 3 in the Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. 15 Financial Highlights (continued) Aetos Capital Distressed Investment Strategies Fund, LLC 2/1/10 - 1/31/11 2/1/09 - 1/31/10 2/1/08 - 1/31/09 2/1/07 - 1/31/08 2/1/06 - 1/31/07 Total return(1) % % %) % % Net assets, end of period (000's) $ Ratios to average net assets: Expenses(2) (3) % Expenses, net of waivers and reimbursements(2) (3) % Net investment loss, before waivers and reimbursments %) %) %) %) %) Net investment loss, net of waivers and reimbursments %) %) %) %) %) Portfolio turnover rate % Tax withholding on behalf of certain investors is treated as a reinvested distribution. Expense ratios do not reflect the Fund’s proportionate share of expenses of the Portfolio Funds. The expense ratios do not include the Program Fees charged separately to investors as described in Note 3 in the Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. 16 Financial Highlights (concluded) Aetos CapitalLong/Short Strategies Fund, LLC 2/1/10 - 1/31/11 2/1/09 - 1/31/10 2/1/08 - 1/31/09 2/1/07 - 1/31/08 2/1/06 - 1/31/07 Total return(1) 5.94% 3.57% (9.33%) 7.04% 9.61% Net assets, end of period (000's) Ratios to average net assets: Expenses(2) (3) 0.90% 0.89% 0.88% 0.88% 0.92% Net investment loss (0.90%) (0.86%) (0.63%) (0.66%) (0.65%) Portfolio turnover rate 12.35% 42.29% 12.24% 20.12% 6.13% Tax withholding on behalf of certain investors is treated as a reinvested distribution. Expense ratios do not reflect the Fund’s proportionate share of expenses of the Portfolio Funds. The expense ratios do not include the Program Fees charged separately to investors as described in Note 3 in the Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. 17 Notes to Financial Statements January 31, 2011 1. Organization The Aetos Capital Multi-Strategy Arbitrage Fund, LLC, the Aetos Capital Distressed Investment Strategies Fund, LLC, and the Aetos Capital Long/Short Strategies Fund, LLC (collectively the “Funds” and individually a “Fund”) were formed in the state of Delaware as limited liability companies.The Funds are registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as closed-end, non-diversified, management investment companies.Each of the Funds is a fund-of-funds.The Funds seek capital appreciation by allocating their assets among a select group of private investment funds (commonly known as hedge funds) (“Portfolio Funds”) that utilize a variety of alternative investment strategies that seek to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes.Aetos Alternatives Management, LLC serves as the Investment Manager to the Funds. The Funds operate under a master fund/feeder fund structure.Feeder Funds invest substantially all of their investable assets in the Funds.As of January 31, 2011 the Feeder Funds’ beneficial ownership of their corresponding Master Funds’ members’ capital are 81%, 84% and 85%for the Aetos Capital Multi-Strategy Arbitrage Cayman Fund, Aetos Capital Distressed Investment Strategies Cayman Fund and Aetos Capital Long/Short Strategies Cayman Fund, and 1%, 1% and 1%, for the Aetos Capital Multi-Strategy Arbitrage Cayman Fund II, Aetos Capital Distressed Investment Strategies Cayman Fund II and Aetos Capital Long/Short Strategies Cayman Fund II respectively. The principal investment objective of each Fund is as follows: Aetos Capital Multi-Strategy Arbitrage Fund, LLC seeks to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes, by allocating its assets among a select group of portfolio managers that utilize a variety of arbitrage strategies. Aetos Capital Distressed Investment Strategies Fund, LLC seeks to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes, by allocating its assets among a select group of portfolio managers across a variety of distressed investment strategies. Aetos Capital Long/Short Strategies Fund, LLC seeks to produce an attractive absolute return on invested capital, largely independent of the various benchmarks associated with traditional asset classes, by allocating its assets among a select group of portfolio managers across a variety of long/short strategies. 18 Notes to Financial Statements (continued) 1. Organization (continued) The Funds may offer, from time to time, to repurchase outstanding members’ interests (“Interests”) pursuant to written tenders by members.Repurchase offers will be made at such times and on such terms as may be determined by the Funds’ Board of Managers (the “Board”) in its sole discretion.The Funds may offer to repurchase Interests four times each year, as of the last business day of March, June, September and December. 2. Significant Accounting Policies The Funds’ financial statements are prepared in conformity with accounting principles generally accepted in the United States of America.The following is a summary of the significant accounting policies followed by the Funds: A. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Investment Manager to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from these estimates, and such differences could be material. B. Portfolio Valuation and Security Transactions The net asset values of the Funds are determined as of the close of business at the end of each month in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. Investments in Portfolio Funds are presented in the accompanying financial statements at fair value, as determined by the Funds’ Investment Manager under the general supervision of the Board.Such fair value generally represents a Fund’s pro-rata interest in the net assets of a Portfolio Fund as provided by the Portfolio Funds.The Investment Manager considers information provided by the Portfolio Funds regarding the methods they use to value underlying investments in the Portfolio Funds and any restrictions on or illiquidity of the interests in the Portfolio Funds, in determining fair value. Considerable judgment is required to interpret the factors used to develop estimates of fair value.Accordingly, the estimates may not be indicative of the amounts a Fund could realize in a current market exchange and the differences could be material to the financial statements.The use of different factors or estimation methodologies could have a significant effect on the estimated fair value. 19 Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) B. Portfolio Valuation and Security Transactions (continued) The FASB issued ASC Topic 820, Fair Value Measurements and Disclosures, (formerly SFAS No.157 Fair Value Measurements), which establishes a fair value hierarchy and specifies that a valuation technique used to measure fair value shall maximize the use of observable inputs and minimize the use of unobservable inputs.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly the fair value hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (Level 3).The levels of the fair value hierarchy under FASB ASC Topic 820-10-35-39 to 55 are as follows: · Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Funds have the ability to access at the measurement date; · Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3 – Inputs that are unobservable; Inputs broadly refer to assumptions that market participants use to make valuation decisions, including assumptions about risk.ASC Topic 820-10-35-59 permits the Investment Manager to estimate the fair value of the investments in the Portfolio Funds at the net asset value reported by the Portfolio Funds if the net asset value is calculated in a manner consistent with the measurement principles of ASC Topic 946, Financial Services – Investment Companies.The Investment Manager evaluates each Portfolio Fund individually to determine that its net asset value is calculated in a manner consistent with ASC 946.The Investment Manager also considers whether an adjustment to the net asset value reported by the Portfolio Fund is necessary based upon various factors, including, but not limited to, the attributes of the interest in the Portfolio Fund held, including the rights and obligations, and any restrictions on or illiquidity of such interests, and the fair value of such Portfolio Fund’s investment portfolio or other assets and liabilities.The Investment Manager also considers such factors in determining whether a Portfolio Fund should be classified as Level 2 or Level 3 within the fair value hierarchy. 20 Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) B. Portfolio Valuation and Security Transactions (continued) The following table presents information about the level within the fair value hierarchy at which the Funds’ investments are measured as of January 31, 2011: Aetos Capital Multi-Strategy Arbitrage Fund, LLC Strategy Level 1 Level 2 Level 3 Total Quantitative Asset Allocation — — Convertible Arbitrage — — Multi-Strategy/Event Arbitrage — Fixed Income Arbitrage — Investments in Portfolio Funds — $ $ $ Aetos Capital Distressed Investment Strategies Fund, LLC Strategy Level 1 Level 2 Level 3 Total Distressed Investments — Investments in Portfolio Funds — $ $ $ Aetos Capital Long/Short Strategies Fund, LLC Strategy Level 1 Level 2 Level 3 Total Long/Short Equity Investments — Short Equity Investments — — Real Assets — — Investments in Portfolio Funds — $ $ $ During the year there were no transfers into or out of Level 1. The Changes in investments classified as Level 3 are discussed below using the ‘beginning of period method’ which assumes the investment entity would be transferred into or out of Level 3 at fair value at the beginning of the reporting period and are as follows for the year ended January 31, 2011. Transfers between Level 2 and Level 3 reflect the impact of investment activity and/or investment holding periods on the Funds’ fair value hierarchy. 21 Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) B. Portfolio Valuation and Security Transactions (continued) The following is a reconciliation of the investments in which significant unobservable inputs (Level 3) were used in determining value: Aetos Capital Multi-Strategy Arbitrage Fund, LLC Convertible Arbitrage Multi-Strategy/ Event Arbitrage Fixed Income Arbitrage Total Beginning Balance as of 1/31/10 $ Realized Loss - ) - ) Change in Unrealized Appreciation - Net Purchases/(Sales) - Net Transfers Out of Level 3 ) Ending Balance as of 1/31/10 $
